—Order, Supreme Court, Bronx County (Stanley Green, J.), entered February 29, 1996, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff has failed to present evidence that defendants had actual or constructive notice of an alleged ice patch that caused her to slip and fall, let alone sufficient time to remedy that condition (Simmons v Metropolitan Life Ins. Co., 84 NY2d 972, 973), or that her fall was caused by any act on the part of defendants creating or exacerbating that condition (see, Bernstein v City of New York, 69 NY2d 1020). Concur—Rosenberger, J. P., Wallach, Nardelli and Rubin, JJ.